REGAN, Judge.
Subsequent to the rendition of the opinion and decree of this court, all of the litigants herein filed a joint motion, supported by certified copies of the appropriate documents, revealing that on December 28, 1964, Kenneth Franzheim, II, Alden X. Boddeker, and W. P. Hamblen, Jr., were recognized and appointed by the lower court as testamentary executors in the Succession of Bessie Simms Franzheim, widow of Kenneth Franzheim. Thus, they have superseded Lilly Weir Franzheim McCullar, who formally acted as provisional adminis-tratrix of the succession. In conformity with the foregoing motion, Kenneth Franz-heim, II, Alden X. Boddeker, and W. P. Hamblen, Jr., have been substituted in this court in their respective capacities as administrators ‘of the Succession of Bessie Simms Franzheim, widow of Kenneth Franzheim, in lieu and in place of Lilly Weir Franzheim McCullar.